In the Supreme Court of Georgia


                                          Decided: September 12, 2016


           S16A0682. CHATHAM COUNTY et al. v. MASSEY.


      Benham, Justice.

      Appellee Daniel W. Massey, who is currently serving his third

consecutive term as Chatham County Superior Court Clerk, filed a writ of

mandamus against Chatham County and its Board of Commissioners, and later

amended the petition to add a claim for declaratory judgment. The petition

sought, among other things, an order declaring him to be entitled to cost-of-

living adjustments (“COLAs”) to his salary as provided by general statute

(“State COLAs”) as well as by special local legislation (“County COLAs”),

and to longevity increases as provided by statute. Massey asserted the County

deprived him of some of the compensation increases to which he was entitled

over his years of service by setting off the COLAs the County claims it paid to

him by improperly decreasing, in a corresponding sum, the amount the County

was paying to supplement his salary over the statutory minimum. In response,
the County argued, among other things, that since it was paying Massey in

excess of the statutory minimum, he was not entitled to County COLAs in

addition to State COLAs and longevity increases. The County asserted in its

counterclaim that Massey had, in fact, been overpaid.

       The parties agreed that the case involved no material issues of fact and

that the sole issue in dispute was a matter of statutory interpretation regarding

Massey’s entitlement to County COLAs. Accordingly, the parties agreed to

submit the legal issues to the trial court upon the arguments made in their

briefs. After reviewing the evidence and arguments presented, the trial court

entered an order finding Massey was entitled not only to state-mandated

longevity increases and State COLAs provided by general statute but also to

County COLAs provided by local legislation. The County filed this appeal.1

For the reasons set forth herein we affirm.

       OCGA § 15-6-88 (a) sets the minimum salary of each clerk of the

superior court according to the population of the county served. It appears to


1
   The trial court also found Massey is entitled to an award of attorney fees, but the County does
not challenge this portion of the order on appeal. Also, the County effectively abandoned its initial
assertion that the trial court erred in granting a writ of mandamus. Accordingly, it appears this
matter involves the appeal of a final order and no certificate of immediate review and application
for interlocutory appeal was required as no issue remains to be determined on the initial mandamus
petition. This Court’s jurisdiction arises from the County’s challenge to the constitutionality of the
statute.
                                                  2
be undisputed that, given the population of Chatham County, the minimum

statutory salary of the Chatham County Superior Court Clerk at the time

Massey took office in 2005 was $84,458.82, and was increased to $91,682 after

the 2010 decennial census. Subsection (b) of the statute provides, in pertinent

part, that the amounts fixed as compensation by subsection (a) shall be

increased in the same amount or percentage and at the same time that state

employees in general receive a cost-of-living increase. Subsection (d) provides

that the governing authority of a county may supplement the minimum salary

of the clerk, but the supplement may not be decreased during any term of

office. Prior to the date the increased statutory minimum salary became

effective as a result of the 2010 census, the Board of Commissioners set

Massey’s salary at $110,000 by a 2006 resolution, an amount exceeding the

statutory minimum. Subsection (d) also ratified and confirmed any such prior

expenditure of county funds to supplement the clerk’s salary.

      Meanwhile, in 2007, at the request of the Chatham County

representatives, the General Assembly passed a Local Act, 2007 HB 499,

relating to the salaries authorized for lower court judges and certain officers of

Chatham County, including the clerk of the superior court. Ga. L. 2007, p.

4351. Subsection (a) of the 2007 Local Act sets forth minimum salaries for
                                   3
certain County officers, including the clerk, and provides the clerk’s salary

shall be fixed by the governing authority at an amount that “shall not be less

than . . . $56,000.” Subsection (c) requires the County to grant each officer

listed in subsection (a) a cost-of-living increase in the same percentage and at

the same time that it grants a cost-of-living increase to county employees.

      We reject the County’s argument that the 2007 Local Act is

unconstitutional, such that even subsection (c) of that Act is unenforceable,

because subsection (a) authorizes the superior court clerk to be paid less than

what is required by general statute, in OCGA § 15-6-88 (a). According to its

plain language, the 2007 Local Act does not establish $56,000 as the salary for

the clerk. It simply states that the clerk’s salary may not be less than $56,000.

Consequently, it is not inconsistent on its face with the terms of the general

statute requiring a clerk to be paid no less than the amount set by the county

population schedule set forth in the statute, and is not unconstitutional. See

Ga. Const. of 1983, Art. III, Sec. VI, Par. IV (a), generally prohibiting the

enactment of local laws that conflict with laws of a general nature. Because

Massey has always been paid a salary that exceeds the general statute minimum

salary, the 2007 Local Act is also not unconstitutional as applied in this case.

This Court applies a presumption that a statute is constitutional unless shown
                                     4
otherwise. Judicial Council of Georgia v. Brown & Gallo, LLC, 288 Ga. 294,

297 (702 SE2d 894) (2010).

      We also reject the County’s argument that the County COLAs authorized

by subsection (c) do not apply to Massey because he was not paid pursuant to

the terms of subsection (a) but by salary set by resolution of the Board of

Commissioners. Nothing in subsection (c) of the 2007 Local Act states that

the County COLAs required by that subsection apply only to salaries paid in

accordance with the minimum set forth in subsection (a). The County has

failed to show that the cost-of-living provision in the 2007 Local Act is

unenforceable.

      We affirm the trial court’s order declaring that that the 2007 Local Act

is constitutional as applied to Massey and that he is entitled to the same

percentage increases in salary that the County has granted to other county

employees as cost-of-living increases during his tenure in office. Applying the

2007 Local Act and the applicable state statutes to Massey’s compensation, he

is entitled to both State COLAs and County COLAs, and also to state longevity

adjustments to his salary, without setting off these increases from the amount

the County supplements his salary over the statutory minimum in violation of


                                      5
OCGA § 15-6-88 (d)’s prohibition of such a decrease during the clerk’s term

of office,2 as the County appears to have done in this case.

       Judgment affirmed. All the Justices concur.




2
    We note that the manual for calculating the salary of superior court clerks (and other county
officers) published by the Association County Commissioners of Georgia, which was made a part
of the lower court record in this case, reaches the same conclusion with respect to the application
of the law to a salary such as the one paid to Massey.
                                                6